Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any              Jun 30 2014, 9:58 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DOUGLAS R. LONG                                  GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 LYUBOV GORE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DIAMOND STAPLES,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 48A04-1403-CR-118
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Angela Warner Sims, Judge
                             Cause No. 48C01-1105-FC-983



                                       June 30, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Appellant-defendant Diamond Staples appeals the trial court’s revocation of her

probation and argues that the trial court erred when it reinstated the remainder of her

suspended sentence. Staples contends that the mitigating factors she presented at her

sanctions hearing merited a lesser sanction than the 365 days imposed by the trial court.

In light of Staples’s failure to adhere to the requirements of her probation, we cannot say

that the trial court erred in revoking her probation or in ordering her to serve the

remainder of her suspended sentence. Therefore, the judgment of the trial court is

affirmed.

                                         FACTS

       On May 31, 2011, Staples was charged with class C felony forgery, class D felony

resisting law enforcement, class D felony battery resulting in bodily injury, and class B

misdemeanor disorderly conduct.       On April 16, 2012, the State filed an amended

information charging Staples with class D felony theft. On May 14, 2012, pursuant to a

plea agreement, Staples pleaded guilty to battery resulting in bodily injury and theft. In

exchange, the other counts against her were dismissed. Staples was sentenced to two

years for battery and two years for theft to be served concurrently. Staples received 154

days of actual credit time, and she was placed on probation for 422 days.

       A notice of violation of probation was filed on August 6, 2012. The notice stated

that Staples submitted a urine sample, which tested positive for the presence of

Cannabinoids. A summons was issued for Staples to appear in court on September 10,



                                            2
2012. She failed to appear, and a warrant was issued for her arrest. Staples turned

herself in on August 5, 2013.

       An evidentiary hearing on the probation violation was held on October 8, 2013.

The trial court found that Staples had violated her probation by failing to abstain from the

use of illicit drugs. As a result, the trial court ordered her to obtain a substance abuse

evaluation within thirty days. The trial court also deferred the sanctions hearing to

December 3, 2013, so that Staples could obtain the substance abuse evaluation and

comply with treatment and recommendations.

       On December 3, 2013, Staples failed to appear for her sanctions hearing, and

another warrant was issued for her arrest. She was arrested on February 18, 2014.

Staples admitted that she knew about the hearing on December 3 but said that she was

unable to attend because she did not have a job or means of transportation. She also

admitted that she never went to the substance abuse evaluation, and the record shows that

she had not reported for alcohol and drug screenings since October 2013. The trial court

ordered Staples to serve the 365 days of her previously suspended sentence at the

Department of Correction (DOC).

       Staples now appeals.

                              DISCUSSION AND DECISION

       The decision to revoke probation is within the sole discretion of the trial court.

Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). On appeal, we review that decision for

an abuse of discretion. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). We consider

                                             3
only evidence most favorable to the judgment without reweighing the evidence or

judging the credibility of the witnesses. Id. If we find there is substantial evidence of

probative value to support the trial court’s decision that a defendant violated the terms of

her probation, this Court will affirm the trial court’s decision to revoke probation. Id. at

639-40.

       Here, Staples admitted to violating the terms of her probation. Appellant’s App.

p.8. Her probation was predicated on her ability to fulfill certain requirements, which

included abstaining from the use of illicit drugs. Id. at 53. In light of Staples’s failure to

comply with these requirements and her subsequent failure to appear for both the

substance abuse evaluation and her sanctions hearing, the trial court properly concluded

that she was incapable of or refused to adhere to the conditions of her probation. Staples

argues that she could not attend the hearing or substance abuse evaluation because she

lacked a job and means of transportation, but we find this argument unavailing because

finding and maintaining employment was also a condition of her probation. Id. As a

result, the trial court acted well within its discretion in ordering Staples to serve the

remainder of her time in the DOC.

       The judgment of the trial court is affirmed.1

BARNES, J., and CRONE, J., concur.




1
  We deem moot Staples’s verified motion to expedite decision, filed on June 3, 2014, because this
decision has been rendered as soon as practicable.
                                                4